


EXHIBIT 10.26

 

Executive Retention Agreement

 

THIS EXECUTIVE RETENTION AGREEMENT by and among Tangoe, Inc. (the “Company”) and
Christopher J. Mezzatesta (the “Executive”) is made as of March 22, 2012 (the
“Effective Date”).  Except where the context otherwise requires, the term
“Company” shall include each of Tangoe, Inc. and any of its present or future
parent or subsidiary corporations.

 

WHEREAS, the Company desires to retain the services of the Executive and, in
order to do so, is entering into this Agreement in order to provide compensation
to the Executive in the event the Executive’s employment with the Company is
terminated under certain circumstances;

 

WHEREAS, the Company also recognizes that the possibility of a change in control
of the Company exists and that such possibility, and the uncertainty and
questions which it may raise among key personnel, may deter key potential
personnel from joining the Company and may result in the departure or
distraction of key personnel to the detriment of the Company and its
shareholders, and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to retain the Executive and to reinforce and
encourage the continued employment and dedication of the Company’s key personnel
without distraction from the possibility of a change in control of the Company
and related events and circumstances.

 

NOW, THEREFORE, as an inducement for and in consideration of the Executive’s
remaining in the Company’s employ, the Company agrees that the Executive shall
receive the severance and other benefits set forth in this Agreement in the
circumstances described below.

 

1.              Key Definitions.

 

See Annex A for a list of certain defined terms used herein.

 

2.              Term of Agreement.  This Agreement, and all rights and
obligations of the parties hereunder, shall take effect upon the Effective Date
and shall terminate upon the fulfillment by the Company of its obligations under
this Agreement following a termination of the Executive’s employment (the
“Term”).

 

3.              Employment Status; Termination of Employment.

 

3.1                               Not an Employment Contract.  The Executive
acknowledges that this Agreement does not constitute a contract of employment or
impose on the Company any obligation to retain the Executive as an employee and
that this Agreement does not prevent the Executive from terminating employment
at any time.

 

3.2                               Termination of Employment.

 

(a)                                 Any termination of the Executive’s
employment by the Company or by the Executive (other than due to the death of
the Executive) shall be communicated by a written notice to the other party
hereto (the “Notice of Termination”), given in accordance with Section 7.  Any
Notice of Termination shall:

 

(i)                                     indicate the specific termination
provision (if any) of this Agreement relied upon by the party giving such
notice,

 

(ii)                                  to the extent applicable, set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and

 

(iii)                               specify the Date of Termination (as defined
below).

 

--------------------------------------------------------------------------------


 

(b)                                 The effective date of an employment
termination (the “Date of Termination”) shall be the close of business on the
date specified in the Notice of Termination (which date may not be less than 15
days or more than 120 days after the date of delivery of such Notice of
Termination, provided that the Company may require the Executive to refrain from
working at his or her office during the notice period), in the case of a
termination other than one due to the Executive’s death, or the date of the
Executive’s death, as the case may be; provided, however, that if the Executive
is resigning the Executive’s employment for other than Good Reason, the Company
may elect to accept such resignation prior to the date specified in the
Executive’s notice and the Date of Termination shall be the date the Company
notifies the Executive of such acceptance.

 

(c)                                  The failure by the Executive or the Company
to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting any such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

 

(d)                                 Any Notice of Termination for Good Reason
given by the Executive must be given within 90 days of the occurrence of the
event(s) or circumstance(s) that constitute(s) Good Reason.

 

4.              Benefits to Executive.

 

4.1                               Acceleration of Awards. Upon a Change in
Control Date,

 

(a)                                 each outstanding option to purchase shares
of the Company held by the Executive (to the extent not then currently
exercisable) shall become immediately exercisable in full,

 

(b)                                 each outstanding restricted stock award held
by the Executive shall be deemed to be fully vested and such vested shares will
no longer be subject to any applicable right of repurchase or first refusal by
the Company, and

 

(c)                                  each outstanding restricted share unit
award held by the Executive shall be deemed to be fully vested and such vested
shares shall be distributed to the Executive within five business days
thereafter.

 

4.2                               Compensation.  If the Executive’s employment
with the Company terminates during the Term, the Executive shall be entitled to
the following benefits:

 

(a)                                 Termination Without Cause or Resignation for
Good Reason.  If the Executive’s employment with the Company is terminated by
the Company (other than for Cause, Disability or death) or the Executive resigns
for Good Reason during the Term, then the Executive shall be entitled to the
following benefits, subject to compliance, where applicable, with the
requirements in 4.2(d) below regarding release of claims:

 

(i)                                     the Company shall pay to the Executive
the following amounts:

 

(1)                                 in a lump sum in cash in the next regularly
scheduled pay cycle following the Date of Termination or on such earlier date as
applicable law requires, the sum of:

 

(A)  the Executive’s unpaid base salary and accrued but unused vacation pay,
each through the Date of Termination,

 

(B) any final sales or similar commission payments in accordance with, and
subject to the terms and conditions of the commission or similar plan then
applicable to the Executive, and

 

2

--------------------------------------------------------------------------------


 

(C)  the amount of any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon), provided that this
clause (C) shall not cause accelerated payment of amounts subject to Section
409A if not provided for under the terms by which such amounts were or are
deferred,

 

in each case to the extent not previously paid (the sum of the amounts described
in clauses (A), (B) and (C) shall be hereinafter referred to as the “Accrued
Obligations”); and

 

(2)                                 the Company shall pay or provide the greater
of (x) 50% of the Executive’s highest annual base salary during the two fiscal
year period prior to the Date of Termination and (y) 50% of the Executive’s then
current annual base salary (such amount shall be hereinafter referred to as the
“Severance Payment”), in a lump sum in cash in the next regularly scheduled pay
cycle beginning following the Effective Release Date (as defined below).

 

(ii)                                  for 12 months after the Date of
Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, if and while the Executive and
his or her family qualifies for and elects to participate in continuation health
coverage under Code Section 4980B (“COBRA”), the Company shall pay the same
percentage of the coverage premium during the COBRA coverage period as it pays
for executives then actively employed with the same type of individual or family
coverage, with payments beginning after the Effective Release Date, unless the
Company’s providing payments for COBRA will violate the nondiscrimination
requirements of applicable law, in which case coverage will be made available at
the Executive’s expense;

 

(iii)                               the vesting of each outstanding option,
restricted share unit, restricted stock award or other equity award of the
Company held by the Executive that is not fully vested on the Date of
Termination shall accelerate by 6 months on the Date of Termination, such that
such award shall be exercisable on and following the Date of Termination in
accordance with its terms as if the Executive had completed a further 6 months
of service to the Company as of the Date of Termination; and

 

(iv)                              to the extent not previously paid or provided,
the Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive following the Executive’s termination of employment under any plan,
program, policy, practice, contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).

 

(b)                                 Termination for Cause; Resignation Without
Good Reason; Termination for Death or Disability.  If the Company terminates the
Executive’s employment with the Company for Cause at any time, the Executive
voluntarily resigns at any time for other than Good Reason, or if the
Executive’s employment with the Company is terminated by reason of the
Executive’s death or Disability, then the Company shall pay the Executive (or
the Executive’s estate, if applicable), in a lump sum in cash within 30 days
after the Date of Termination (or such earlier date as required by applicable
law), the Executive’s unpaid base salary through the Date of Termination and
shall pay to the Executive any final sales or similar commission payments in
accordance with, and subject to the terms and conditions of the commission or
similar plan then applicable to the Executive.  In addition, the Company shall
comply with the terms of any plan or program under which the Executive
previously deferred compensation and will timely pay or provide to the Executive
(or the Executive’s estate, if applicable) the Other Benefits to which the
Executive remains eligible under such terminations of employment.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Payments Subject to Section 409A.

 

(i)                                     Subject to this Section 4.2(c), payments
or benefits under Section 4.2(a) shall begin only upon the date of a “separation
from service” of the Executive (determined as set forth below) that occurs on or
after the termination of the Executive’s employment.  The following rules shall
apply with respect to distribution of the payments and benefits, if any, to be
provided to the Executive under Section 4.2(a):

 

(1)                                 It is intended that each installment of the
payments and benefits provided under Section 4.2(a) shall be treated as a
separate “payment” for purposes of Section 409A of the Code and the guidance
issued thereunder (“Section 409A”).  Neither the Company nor the Executive shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A.

 

(2)                                 If, as of the date of the “separation from
service” of the Executive from the Company, the Executive is not a “specified
employee” (within the meaning of Section 409A), then each installment of the
payments and benefits shall be made on the dates and terms set forth in Section
4.2(a).

 

(3)                                 If, as of the date of the “separation from
service” of the Executive from the Company, the Executive is a “specified
employee” (within the meaning of Section 409A), then:

 

(A)                               Each installment of the severance payments and
benefits due under Section 4.2(a) that will be paid within the short-term
deferral period (as defined in Section 409A) shall be treated as a short-term
deferral within the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the
maximum extent permissible under Section 409A; and

 

(B)                               Each installment of the payments and benefits
due under Section 4.2(a) that is not described in Section 4.2(c)(i)(3)(A) and
that would, absent this subsection, be paid within the six-month period
following the “separation from service” of the Executive from the Company shall
not be paid until the date that is six months and one day after such separation
from service (or, if earlier, the Executive’s death), with any such installments
that are required to be delayed being accumulated during the six-month period
and paid in a lump sum on the date that is six months and one day following the
Executive’s separation from service and any subsequent installments, if any,
being paid in accordance with the dates and terms set forth herein; provided,
however, that the preceding provisions of this sentence shall not apply to any
installment of payments and benefits if and to the maximum extent that that such
installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay upon an
involuntary separation from service).  Any installments that qualify for the
exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no
later than the last day of the Executive’s second taxable year following his
taxable year in which the separation from service occurs.

 

(ii)                                  The determination of whether and when a
separation from service of the Executive from the Company has occurred shall be
made and in a manner consistent with, and based on the presumptions set forth
in, Treasury Regulation Section 1.409A-1(h).  Solely for purposes of this
Section 4.2(c)(ii), “Company” shall include all persons with whom the Company
would be considered a single employer as determined under Treasury Regulation
Section 1.409A-1(h)(3).

 

4

--------------------------------------------------------------------------------


 

(iii)                               All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (A) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (B) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (C) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (D) the right to reimbursement is not subject to set off
or liquidation or exchange for any other benefit.

 

(iv)                              Notwithstanding anything herein to the
contrary, the Company shall have no liability to the Executive or to any other
person if the payments and benefits provided in this Agreement that are intended
to be exempt from or compliant with Section 409A are not so exempt or compliant.

 

(d)                                 Release.  The obligation of the Company to
provide the benefits to the Executive under Section 4.2(a) above is conditioned
upon the Executive’s signing a release of claims in the form then provided by
the Company (the “Employee Release”) and upon the Employee Release’s becoming
effective (the “Effective Release Date”) in accordance with its terms within 60
days following the Date of Termination.  Any payments pursuant to Section 4.2(a)
will be made as of the later of the first payroll beginning after the Effective
Release Date and the period provided in Section 4.2(c), provided that if the 60
day deadline for the effectiveness of the Employee Release ends in the calendar
year following the Date of Termination, then such payments and benefits will
begin or be paid no earlier than January 1 of such subsequent calendar year.

 

4.3                               Taxes.

 

(a)                                 Notwithstanding any other provision of this
Agreement, in the event that the Company undergoes a Change in Ownership or
Control (as defined below), the Company shall not be obligated to provide to the
Executive a portion of any “Contingent Compensation Payments” (as defined below)
that the Executive would otherwise be entitled to receive to the extent
necessary to eliminate any “excess parachute payments” (as defined in Section
280G(b)(1) of the Code) for the Executive.  For purposes of this Section 4.3,
the Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Payments” and the aggregate amount (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

 

(b)                                 Notwithstanding the provisions of Section
4.3(a), no such reduction in Contingent Compensation Payments shall be made if
(i) the Eliminated Amount (computed without regard to this sentence) exceeds
(ii) 110% of the aggregate present value (determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of
the amount of any additional taxes that would be incurred by the Executive if
the Eliminated Payments (determined without regard to this sentence) were paid
to the Executive (including, state and federal income taxes on the Eliminated
Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of the
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code), and
any withholding taxes).  The override of such reduction in Contingent
Compensation Payments pursuant to this Section 4.3(b) shall be referred to as a
“Section 4.3(b) Override.”  For purpose of this paragraph, if any federal or
state income taxes would be attributable to the receipt of any Eliminated
Payment, the amount of such taxes shall be computed by multiplying the amount of
the Eliminated Payment by the maximum combined federal and state income tax rate
provided by law.

 

(c)                                  For purposes of this Section 4.3, the
following terms shall have the following respective meanings:

 

(i)                                     “Change in Ownership or Control” means a
change in the ownership or effective control of the Company or in the ownership
of a substantial portion of the assets of the Company determined in accordance
with Section 280G(b)(2) of the Code.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  “Contingent Compensation Payment” means
any payment (or benefit) in the nature of compensation that is made or made
available (under this Agreement or otherwise) to a “disqualified individual” (as
defined in Section 280G(c) of the Code) and that is contingent (within the
meaning of Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or
Control of the Company.

 

(d)                                 Any payments or other benefits otherwise due
to the Executive following a Change in Ownership or Control that could
reasonably be characterized (as determined by the Company) as Contingent
Compensation Payments shall not be made until the determination, pursuant to
this Section 4.3, of which Contingent Compensation Payments will be Eliminated
Payments.  Within 30 days after each date on which the Executive first becomes
entitled to receive (whether or not then due) a Contingent Compensation Payment
relating to such Change in Ownership or Control, the Company shall determine and
notify the Executive (with reasonable detail regarding the basis for its
determinations) (i) which of such payments and benefits constitute Contingent
Compensation Payments and (ii) which shall be reduced or eliminated (the
“Eliminated Payments”) so as to avoid the imposition of the tax contemplated by
Section 4999 of the Code, with the total amount of such Eliminated Payments
determined in accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or
any successor provision.  If and to the extent that any Contingent Compensation
Payments are required to be treated as Eliminated Payments pursuant to this
Section 4.3 then the Contingent Compensation Payments shall be reduced or
eliminated, as determined by the Company, in the following order: (i) any cash
payments, (ii) any taxable benefits, (iii) any nontaxable benefits, and (iv) any
vesting of equity awards in each case in reverse order beginning with payments
or benefits that are to be paid the farthest in time from the date that triggers
the applicability of the excise tax.  In no event shall the Company be liable to
the Executive as a result of any factual or legal determination made by it
pursuant to this Section 4.3.

 

(e)                                  The provisions of this Section 4.3 are
intended to apply to any and all payments or benefits available to the Executive
under this Agreement or any other agreement or plan of the Company under which
the Executive receives Contingent Compensation Payments.

 

4.4                               Mitigation.  The Executive shall not be
required to mitigate the amount of any payment or benefits provided for in this
Section 4 by seeking other employment or otherwise. Further, the amount of any
payment or benefits provided for in this Section 4 shall not be reduced by any
compensation earned by the Executive as a result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company or otherwise.

 

5.              Disputes.

 

5.1                               Settlement of Disputes; Arbitration.  All
claims by the Executive for benefits under this Agreement shall be directed to
and determined by the Board and shall be in writing in accordance with Section
7.1.  Any denial by the Board of a claim for benefits under this Agreement shall
be delivered to the Executive in writing in accordance with Section 7.1 and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon.  The Board shall afford a reasonable opportunity
to the Executive for a review of the decision denying a claim.  Any further
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration in Hartford, Connecticut, in accordance
with the rules of the American Arbitration Association then in effect.  Judgment
may be entered on the arbitrator’s award in any court having jurisdiction.

 

6.              Successors.

 

6.1                               Successor to the Company.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company to expressly assume and agree to perform this Agreement to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement, by operation of
law or otherwise, except where the context otherwise requires.

 

6

--------------------------------------------------------------------------------


 

6.2                               Successor to Executive.  This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive should die while any amount would still
be payable to the Executive or the Executive’s family hereunder if the Executive
had continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to the executors,
personal representatives or administrators of the Executive’s estate.

 

7.              Notice.

 

7.1                               All notices, instructions and other
communications given hereunder or in connection herewith shall be in writing. 
Any such notice, instruction or communication shall be sent either (i) by
registered or certified mail, return receipt requested, postage prepaid, or (ii)
prepaid via a reputable nationwide overnight courier service, in each case
addressed to:

 

the Company, at:

 

Tangoe, Inc.

35 Executive Boulevard

Orange, Connecticut 06477

 

Attn:  Chair of Compensation Committee and General Counsel

 

and to the Executive at the Executive’s address indicated on the personnel
records of the Company (or to such other address as either the Company or the
Executive may have furnished to the other in writing in accordance herewith).

 

7.2                               Any such notice, instruction or communication
shall be deemed to have been delivered five business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, or one
business day after it is sent via a reputable nationwide overnight courier
service. Either party may give any notice, instruction or other communication
hereunder using any other means, but no such notice, instruction or other
communication shall be deemed to have been duly delivered unless and until it
actually is received by the party for whom it is intended.

 

8.              Miscellaneous.

 

8.1                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

8.2                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the internal
laws of the State of Delaware, without regard to conflicts of law principles.

 

8.3                               Waivers.  No waiver by the parties at any time
of any breach of, or compliance with, any provision of this Agreement to be
performed by the other shall be deemed a waiver of that or any other provision
at any subsequent time.

 

8.4                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original but both of
which together shall constitute one and the same instrument.

 

8.5                               Tax Withholding.  Any payments provided for
hereunder shall be paid reduced by any applicable tax withholding required under
federal, state or local law.

 

8.6                               Entire Agreement.  This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto in
respect of the subject matter contained herein; and any prior agreement of the
parties hereto in respect of the subject matter contained herein is hereby
terminated and cancelled.  Except for the

 

7

--------------------------------------------------------------------------------


 

provisions of Sections 4.1 and 4.2 hereof, nothing in this Agreement shall
modify, amend or alter, in any manner, any stock option, stock restriction or
other equity incentive arrangement or any non-disclosure, non-competition,
non-solicitation, assignment of invention, or any similar agreement, to which
the Executive is a party.  Executive shall not be entitled to any severance or
similar benefits in excess of the benefits the Executive is owed under this
Agreement.  To the extent that, at the time of the Executive’s termination of
employment, any laws or regulations of the United States or of any state thereof
would provide for the payment of severance or a similar benefit in addition to,
or in excess of, the amounts the Executive would otherwise be owed under this
Agreement, the benefits to which the Executive is owed under this Agreement
shall be reduced to an amount such that the sum of such reduced amount and the
amount the Executive is entitled to receive pursuant to any such laws or
regulations is equal to the amount that would have been payable under this
Agreement but for the operation of this sentence.

 

8.7                               Amendments.  This Agreement may be amended or
modified only by a written instrument executed by the Company and the Executive.

 

8.8                               Executive’s Acknowledgements.  The Executive
acknowledges that the Executive (a) has read this Agreement; (b) has been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of the Executive’s own choice or has voluntarily declined to seek
such counsel; (c) understands the terms and consequences of this Agreement; and
(d) understands that the Company’s outside and in-house counsel are acting as
counsel to the Company in connection with the transactions contemplated by this
Agreement, and are not acting as counsel for the Executive.

 

8.9                               Award Transfers.  All references in this
Agreement to options, restricted share units, restricted stock awards, other
equity awards or any other awards of the Company (collectively, “Awards”), and
all provisions related to such Awards and the benefits obtained by the Executive
with respect to the treatment of such Awards, shall be deemed to apply equally
to: (i) Awards held directly by the Executive and (ii) Awards transferred by the
Executive to permitted transferees under the terms of such Awards, including,
without limitation, Awards transferred by the Executive to any immediate family
member, family trust, family partnership or family limited liability company
established solely for the benefit of the Executive and/or an immediate family
member of the Executive; such that, without limiting the generality of the
foregoing, all rights and benefits of and to the Executive arising from or
relating to the treatment of such Awards under the terms of this Agreement shall
be deemed to apply equally to any such Awards transferred to and held by such
permitted transferees, including, without limitation, all rights and benefits
relating to the acceleration of vesting of Awards.

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first set forth above.

 

 

 

 

TANGOE, INC.

 

 

 

 

 

 

Date

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

Date

 

Name: Christopher J. Mezzatesta

 

9

--------------------------------------------------------------------------------


 

Annex A

 

As used herein, the following terms shall have the following respective
meanings:

 

1.                                      “Cause” means:

 

(a)                                 the Executive’s willful and continued
failure to substantially perform the Executive’s reasonable assigned duties
(other than any such failure resulting from incapacity due to physical or mental
illness or any failure after the Executive gives Notice of Termination for Good
Reason), which failure is not cured within 30 days after a written demand for
substantial performance is received by the Executive from the Board which
specifically identifies the manner in which the Board believes the Executive has
not substantially performed the Executive’s duties; or

 

(b)                                 the Executive’s willful engagement in
illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company.

 

For purposes of this definition, no act or failure to act by the Executive shall
be considered “willful” unless it is done, or omitted to be done, in bad faith
and without reasonable belief that the Executive’s action or omission was in the
best interests of the Company.

 

2.                                      “Change in Control” means an event or
occurrence set forth in any one or more of subsections (a) through (d) below:

 

(a)                                 the acquisition by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership of any capital stock of the Company (or any successor
thereto) if, after such acquisition, such Person beneficially owns (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of either
(x) the then-outstanding shares of common stock of the Company (or any successor
thereto) (the “Outstanding Company Common Stock”) or (y) the combined voting
power of the then-outstanding securities of the Company (or any successor
thereto) entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (a), the following acquisitions shall not constitute a Change
in Control: (i) any acquisition directly from the Company (or any successor
thereto) (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company (or any successor thereto),
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company (or any successor thereto) or an
underwriter or agent of the Company (or any successor thereto)), (ii) any
acquisition by the Company (or any successor thereto), (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company (or any successor thereto) or any corporation controlled by the Company
(or any successor thereto), or (iv) any acquisition by any corporation pursuant
to a transaction that complies with clauses (i) and (ii) of subsection (c) of
this definition; or

 

(b)                                 such time as the Continuing Directors (as
defined below) do not constitute a majority of the Board, where the term
“Continuing Director” means at any date a member of the Board (i) who was a
member of the Board on the date of the execution of this Agreement or (ii) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (ii) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or

 

(c)                                  the consummation of a merger,
consolidation, reorganization, recapitalization or statutory share exchange
involving the Company (or any successor thereto) or a sale or other disposition
of all or substantially all of the assets of the Company (or any successor
thereto) in one or a series of

 

10

--------------------------------------------------------------------------------


 

transactions (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (i) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company (or any successor thereto) or substantially all of the assets of the
Company (or any successor thereto) either directly or through one or more
subsidiaries) (such resulting or acquiring corporation is referred to herein as
the “Acquiring Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, respectively;
and (ii) no Person (excluding the Acquiring Corporation or any employee benefit
plan (or related trust) maintained or sponsored by the Company (or any successor
thereto) or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 30% or more of the then outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or

 

(d)                                 approval by the Board of a complete
liquidation or dissolution of the Company (or any successor thereto).

 

To the extent applicable to compensation covered by Section 409A, the Change in
Control must also satisfy the requirements of Treas. Reg. § 1.409A-3(a)(5) to
accelerate payment of compensation.  In no event will the Company’s initial
public offering be treated as a Change in Control.

 

3.                                      “Change in Control Date” means the date
during the Term (as defined in Section 2) on which a Change in Control is
consummated.

 

4.                                      “Code” means the Internal Revenue Code
of 1986, as amended.

 

5.                                      “Disability” means the Executive’s
absence from the full-time performance of the Executive’s duties with the
Company for 180 consecutive calendar days as a result of incapacity due to
mental or physical illness which is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative.

 

6.                                      “Good Reason” means the occurrence,
without the Executive’s written consent, of any of the events or circumstances
set forth in clauses (a) through (d) below.  Notwithstanding the occurrence of
any such event or circumstance, such occurrence shall not be deemed to
constitute Good Reason if, within 30 days of the Notice of Termination (as
defined in Section 3.2(a)) given by the Executive in respect thereof, such event
or circumstance has been fully cured.  If the Company does not fully correct
such event or circumstance during this 30-day period, the Notice of Termination
for Good Reason given by the Executive shall become effective, and the
Executive’s employment will end within 30 days thereafter.

 

(a)                                 a material diminution in the Executive’s
authority, duties or responsibilities in effect as of the Effective Date;

 

(b)                                 a material diminution in the Executive’s
base salary as in effect on the Effective Date or as the same was or may be
increased thereafter from time to time except to the extent that such reduction
affects all executive officers of the Company and its subsidiaries to a
comparable extent;

 

(c)                                  a material change by the Company in the
geographic location at which the Executive performs the principal duties for the
Company; or

 

11

--------------------------------------------------------------------------------


 

(d)                                 any action or inaction by the Company that
constitutes a material breach of this Agreement.

 

12

--------------------------------------------------------------------------------
